                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RICKIE K. SMITH, on behalf of himself
and all others similarly situated,
             Plaintiff,

       v.                                              Case No. 19-C-0505

ROCKWELL AUTOMATION, INC., et al.,
           Defendants.
______________________________________________________________________

                                 DECISION AND ORDER

       Plaintiff Rickie K. Smith alleges that the Rockwell Automation Pension Plan

violates the Employee Retirement Income Security Act of 1974 (“ERISA”) because it

incorporates outdated actuarial assumptions that cause the value of certain annuities

available under the plan to be less than the actuarial equivalent of a single annuity for

the life of the participant. When he filed the complaint, Smith alleged that the plan used

the outdated assumptions to calculate the value of the annuity he selected. However,

according to the defendants, the plan did not use any actuarial assumptions to arrive at

the value of Smith’s annuity. They now move to dismiss Smith’s complaint for lack of

subject matter jurisdiction, see Fed. R. Civ. P. 12(b)(1), on the ground that he was not

injured by the alleged misconduct and therefore lacks standing under Article III of the

Constitution to maintain this action.

                                    I. BACKGROUND

       Smith worked at Rockwell Automation and participated in its pension plan, which

is subject to ERISA. Under the plan, when a participant retires, he or she receives a

pension calculated according to the plan’s terms. The amount of the pension generally




            Case 2:19-cv-00505-LA Filed 12/29/20 Page 1 of 11 Document 38
depends on the participant’s years of service and compensation. Compl. ¶ 32. The

complaint alleges that all plan participants “accrue pension benefits in the form of a

single life annuity (“SLA”), a payment stream that starts when they retire and ends when

they die.” Id. ¶ 2. The complaint further alleges that participants can elect to receive

their pension benefits in other forms, including in the form of “a 10-year certain-and-life

annuity (“10YCLA”), which provide[s] a participant (and a beneficiary) benefits for the

life of the participant but at least for a minimum of 10 years, regardless of how long the

participant lives.” Id. Smith elected to receive his benefits in the form of a 10YCLA.

       The complaint alleges that, to calculate the amount of the 10YCLA, the

defendants “apply actuarial assumptions to calculate the present value of the future

payments.” Id. ¶ 3. According to the complaint, “[t]hese assumptions are based on a set

of mortality tables to predict how long the participant and beneficiary will live and

interest rates to discount the expected payments.” Id. The complaint alleges that “[t]he

mortality table and interest rate together are used to calculate a ‘conversion factor’

which determines the amount of the benefit that would be equivalent to the SLA the

participant accrued.” Id. The basic grievance alleged in the complaint is that the plan

uses antiquated mortality assumptions when it converts the value of the participant’s

single life annuity into other forms, including the 10YCLA, which causes the value of the

other forms to be less than the actuarial equivalent of the single life annuity. The

complaint alleges that ERISA prohibited the plan from offering the plaintiff a 10YCLA

that was less than the actuarial equivalent of the single life annuity he accrued, and that

he is entitled to have his annuity payments recalculated using reasonable actuarial

assumptions. The complaint alleges that, when the plaintiff’s payments are recalculated

                                             2



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 2 of 11 Document 38
using reasonable actuarial assumptions, his annuity payments will increase by $54.42

each month. Id. ¶ 64.

       The defendants now contend that the complaint’s factual allegations about how

Smith’s annuity payments were calculated are untrue. They submit a declaration from

the administrator who calculated his benefits stating that such benefits were calculated

without applying a mortality table or other actuarial assumptions. See Declaration of

Jason Gopaul ¶¶ 14–20. The defendants contend that, because the plan did not use

actuarial assumptions to calculate the plaintiff’s annuity, he could not have been injured

by the plan’s failure to update its mortality assumptions. They move to dismiss his claim

for lack of Article III standing to sue.

       In response, the plaintiff concedes that discovery has revealed that the facts

alleged in the complaint about how his benefits were calculated are untrue. See Resp.

to Mot. to Dismiss at 4. He concedes that the plan did not start with a single life annuity

and then apply actuarial assumptions to convert the single life annuity into his 10YCLA.

However, he contends that this does not mean that the defendants did not use actuarial

assumptions in a way that injured him. Smith contends that, because the plan used

antiquated mortality tables, the 10YCLA and the single life annuity that the plan offered

him were not actuarially equivalent to each other. He contends that, although the plan

did not use mortality assumptions to convert the single life annuity into the 10YCLA, it

did use mortality assumptions to convert the 10YCLA into the single life annuity that he

“could have taken.” Id. The plaintiff contends that he was injured by being offered a

choice between two payment forms that were not actuarially equivalent to each other.



                                            3



          Case 2:19-cv-00505-LA Filed 12/29/20 Page 3 of 11 Document 38
                                     II. DISCUSSION

       Article III standing is an element of a federal court’s subject-matter jurisdiction.

See, e.g., Collier v. SP Plus Corp., 889 F.3d 894, 896 (7th Cir. 2018). To establish such

standing, a plaintiff must demonstrate (1) that he or she suffered an injury in fact that is

concrete, particularized, and actual or imminent, (2) that the injury was caused by the

defendant, and (3) that the injury would likely be redressed by the requested judicial

relief. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

       There is no dispute that, under the facts alleged in the complaint, the plaintiff has

standing. The complaint alleges that, in violation of ERISA, the plan used outdated

mortality assumptions to calculate his pension benefits, which caused those benefits to

be less than they would have been had the plan used current mortality assumptions.

The complaint alleges that, had the plan used current mortality assumptions, the plaintiff

would be receiving an additional $54.42 each month. These allegations plead that the

plaintiff suffered an actual, concrete, and particularized injury (the loss of $54.42 each

month), that was caused by the plan and that would likely be redressed by the

requested judicial relief.

       The defendants contend that one of the complaint’s key allegations—that the

plan used actuarial assumptions to convert the value of a single life annuity into a

10YCLA—is false, and that therefore the plaintiff was not injured by the plan’s use of the

mortality assumptions he challenges and does not have standing. During the initial

stages of a case, standing is ordinarily determined by the complaint’s allegations rather

than by the evidence. See Lujan, 504 U.S. at 561. But the defendants claim to be

mounting a “factual attack” on the plaintiff’s standing, which is different than a “facial

                                             4



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 4 of 11 Document 38
challenge.” See Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir.

2009). “Facial challenges require only that the court look to the complaint and see if the

plaintiff has sufficiently alleged a basis of subject matter jurisdiction.” Id. (emphasis in

original). In contrast, “a factual challenge lies where the complaint is formally sufficient

but the contention is that there is in fact no subject matter jurisdiction.” Id. at 444

(emphasis in original, internal quotation marks omitted). When considering a motion that

launches a factual attack against jurisdiction, “[t]he district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has

been submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Id. (internal quotation marks omitted).

       Although the defendants purport to launch a factual attack on the plaintiff’s

standing, the target of their campaign is an allegation relating to the merits of the

plaintiff’s claim rather than his standing to bring it. The defendants argue that, in light of

their evidence that the plan did not convert the plaintiff’s pension from a single life

annuity into a 10YCLA, the plaintiff will be unable to prove his allegation that his benefits

were calculated using antiquated actuarial assumptions. Thus, the defendants claim,

the plaintiff will be unable to prove that the plan’s actuarial assumptions caused him an

injury in fact. However, as just discussed, the plaintiff alleged that the defendants

converted his benefits into a 10YCLA using the challenged assumptions and therefore

was injured by the assumptions. “[F]ailure to prove injury, like failure to establish one’s

legal position, does not retroactively deprive the litigant of standing.” Senegal v.

JPMorgan Chase Bank, N.A., 939 F.3d 878, 881 (7th Cir. 2019) (emphasis added).

Instead, failure to prove injury leads to judgment on the merits for the defendants. See

                                              5



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 5 of 11 Document 38
Am. Civil Liberties Union of Il. v. City of St. Charles, 794 F.2d 265, 269 (7th Cir. 1986)

(noting that if plaintiff pleads but fails to prove injury in fact the claim should be

dismissed on the merits rather than for lack of jurisdiction). Thus, if the defendants’

evidence shows that the plaintiff was mistaken in thinking that the mortality assumptions

he challenges were used to calculate his pension, then the defendants would be entitled

to judgment on the merits of the claims alleged in the complaint.

       The plaintiff, however, contends that he can still prove that the plan used the

outdated mortality assumptions in a way that injured him. He contends that, although

the plan did not use those assumptions to calculate the 10YCLA he selected, it did use

them to convert the 10YCLA into the single life annuity that he was offered. The plaintiff

points out that, if the outdated assumptions were used to convert the 10YCLA into the

single life annuity, then at the time of his retirement he was offered payment options that

were not actuarially equivalent to each other. See Decl. of Mitchell I. Serota, ECF No.

35-4. As a result, he contends, his 10YCLA is paying benefits that are less than the

actuarial equivalent of the single life annuity “he could have taken.” Br. in Opp. at 4.

       The defendants contend that the plaintiff may not pursue this revised legal theory

without amending his complaint. Generally, federal notice-pleading rules do not require

that the complaint contain the pleader’s legal theory, and thus a litigant may change or

add legal theories without amending the pleadings. See R3 Composites Corp. v. G&S

Sales Corp., 960 F.3d 935, 941 (7th Cir. 2020); BRC Rubber & Plastics, Inc. v. Cont’l

Carbon Co., 900 F.3d 529, 540–41 (7th Cir. 2018) Hatmaker v. Mem’l Med. Ctr., 619

F.3d 741, 742 (7th Cir. 2010). However, if a new legal theory alters the factual basis of



                                             6



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 6 of 11 Document 38
the pleader’s claim, then an amendment to the complaint is required. See Chessie

Logistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 859–60 (7th Cir. 2017).

      Here, the plaintiff’s revised legal theory changes the factual basis of his claim. In

the complaint, the plaintiff alleged that he accrued his pension benefits “in the form of a

single life annuity,” Compl. ¶¶ 2, 32, which the defendants then converted into a

10YCLA using outdated actuarial assumptions, id. ¶ 3. The plaintiff now concedes that

these allegations are untrue. The plaintiff’s new legal theory relies on the factual

allegations that he accrued his pension benefits in the form of a 10YCLA and that the

defendants gave him the option to convert that benefit into a single life annuity, which

they calculated using outdated actuarial assumptions. Thus, although the plaintiff’s

allegations about the plan’s mortality assumptions remain the same, his factual

allegations concerning how those assumptions were applied to his circumstances have

changed. To proceed with this theory, then, the plaintiff must amend his complaint.

      The defendants contend that I should not grant the plaintiff leave to amend

because the amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182

(1962). They present two futility arguments. First, they contend that the plaintiff lacks

standing even under his new theory because he could not have been harmed by the

use of outdated mortality assumptions to calculate the value of the single life annuity he

was offered but did not select. Second, they contend that the revised legal theory is

incorrect as a matter of ERISA law. The defendants raised both arguments in their reply

brief, and therefore the plaintiff has not had a chance to respond to them. But based on

the reply brief, the arguments seem to have merit. For these reasons, I will explain why I

think the defendants’ arguments are correct and then grant the plaintiff the option to file

                                            7



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 7 of 11 Document 38
a motion to amend his complaint in which he explains why the amendment would not be

futile.

          First, I do not see how the plaintiff could have been injured by the plan’s use of

outdated mortality assumptions to calculate the value of the single life annuity he was

offered but did not select. I understand that the plaintiff believes the plan’s using those

assumptions resulted in the single life annuity not being actuarially equivalent to the

10YCLA. But the plaintiff did not select the single life annuity; he selected the 10YCLA,

which was not calculated using the plan’s mortality assumptions. I do not see how

merely offering the plaintiff a single life annuity that was calculated using outdated

actuarial assumptions could have harmed him.

          Moreover, had the plan used the plaintiff’s updated mortality assumptions, the

value of the single life annuity he was offered would have been lower, not higher. The

monthly payments under the single life annuity the plaintiff was offered would have been

$1,616.25 per month. Serota Decl. ¶ 8. According to the declaration submitted by the

plaintiff’s actuarial expert, if the plan would have used reasonable mortality

assumptions, it would have converted the 10YCLA into a single life annuity by dividing

the monthly payments under the 10YCLA by 0.98304. Id. ¶¶ 9–10 (explaining that value

of single life annuity can be derived from value of 10YCLA by dividing value of 10YCLA

by a numerical factor calculated using a given set of actuarial assumptions); ¶ 12

(stating that, under reasonable actuarial assumptions, applicable factor is 0.98304). The

monthly payment under the plaintiff’s 10YCLA is $1,534.32. See Compl. ¶ 64. Dividing

this amount by 0.98304 yields a single life annuity that pays $1,560.79 per month, which

is $55.46 per month less than what the plaintiff could have taken under the single life

                                              8



            Case 2:19-cv-00505-LA Filed 12/29/20 Page 8 of 11 Document 38
annuity that the defendants offered him. I do not see how the plaintiff could have been

harmed by the defendants’ offering him a single life annuity that was higher in value

than it would have been had the plan used reasonable actuarial assumptions. Under the

plaintiff’s own legal theory, he would have obtained a windfall had he selected the single

life annuity the defendants offered him. The plaintiff does not have standing to bring an

action that could do no more than establish that he should never have had the

opportunity to obtain the windfall.

       As for the merits of the plaintiff’s revised legal theory, the defendants correctly

point out that the plaintiff’s claim that ERISA required the 10YCLA and the single life

annuity to be actuarially equivalent does not square with the provisions of ERISA he

cites. The plaintiff begins at Section 205(a)(1) of ERISA, which provides that a pension

plan must provide that “in the case of a vested participant who does not die before the

annuity starting date, the accrued benefit payable to such participant shall be provided

in the form of a qualified joint and survivor annuity.” 29 U.S.C. § 1055(a)(1). He then

points out that, for unmarried participants, the qualified joint and survivor annuity is “an

annuity for the life of the participant.” See 26 C.F.R. § 1.401(a)-20, Q&A 25. Next, he

contends that a certain-and-life annuity, such as the 10YCLA he receives, is “an annuity

for the life of the participant.” Br. in Opp. at 2. This contention is questionable, in that an

annuity that guarantees payments for a minimum term even if the participant dies before

the term expires is more than “an annuity for the life of the participant.” But even if the

contention were correct, the plaintiff’s argument would seem to crumble at the next step,

which relies on ERISA Section 205(d)(1). That section provides that the qualified joint

and survivor annuity must be “the actuarial equivalent of a single annuity for the life of

                                              9



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 9 of 11 Document 38
the participant.” 29 U.S.C. § 1055(d)(1). If, as the plaintiff contends, a certain-and-life

annuity is both (1) an unmarried participant’s qualified joint and survivor annuity and (2)

an annuity for the life of the participant, then any certain-and-life annuity offered to an

unmarried participant would automatically satisfy ERISA Section 205(d)(1)—for an

annuity cannot fail to be actuarially equivalent to itself. Further, the governing

regulations specifically state that “in the case of an unmarried participant, the QJSA

may be less valuable than other optional forms of benefit payable under the plan.” 26

C.F.R. § 1.401(a)-20, Q&A16. So even if plaintiff’s 10YCLA is a qualified joint and

survivor annuity, and even if the 10YCLA was less than the actuarial equivalent of the

single life annuity the defendants offered him, the defendants could not have violated

ERISA. Thus, the plaintiff’s argument that the plan violated ERISA Section 205(d)(1)

when it calculated the value of the single life annuity it offered him seems to fail on the

merits.

      For these reasons, I think the arguments contained on pages 8–11 of the

defendants’ reply brief are correct. They show that the plaintiff could not have been

injured by the plan’s use of outdated actuarial assumptions to convert his 10YCLA into a

single life annuity that he did not select and that would have been smaller had the plan

used the plaintiff’s preferred mortality assumptions. Further, even if the plaintiff was

injured, he has not shown that the injury was caused by a violation of ERISA.

Accordingly, if the plaintiff wishes to proceed with this case, he must file a motion to

amend his complaint in which he explains how he was injured by the alleged conduct

and how such conduct could have violated ERISA.



                                            10



          Case 2:19-cv-00505-LA Filed 12/29/20 Page 10 of 11 Document 38
                                     III. CONCLUSION

       Under the allegations of the existing complaint, the plaintiff was injured by the

defendants’ conduct. Therefore, the plaintiff has standing to pursue the claims alleged in

that complaint. But because a key fact on which the claims were based is untrue, the

defendants are entitled to judgment on the merits with respect to those claims.

However, the plaintiff may file a motion for leave to amend his complaint under Civil

Local Rule 15. In his brief in support of the motion, the plaintiff must show that he has

standing to pursue his revised legal theory and that the theory could survive a motion to

dismiss for failure to state a claim. The defendants may respond to the motion within the

time set by the local rules, and then the plaintiff may file a reply. If the plaintiff does not

file a motion for leave to amend his complaint, I will assume that he does not oppose

the entry of judgment for the defendants on the merits of the claims alleged in the

existing complaint.

       For the reasons stated, IT IS ORDERED that the defendants’ motion to dismiss

the complaint for lack of subject-matter jurisdiction (ECF No. 31) is DENIED.

       IT IS FURTHER ORDERED that the plaintiff shall have until January 19, 2021 to

file a motion for leave to amend his complaint. If no such motion is filed by that date, the

court will enter judgment on the merits of the claims alleged in the existing complaint.

       Dated at Milwaukee, Wisconsin, this 29th day of December, 2020.



                                                   s/Lynn Adelman       _____
                                                   LYNN ADELMAN
                                                   United States District Judge



                                              11



         Case 2:19-cv-00505-LA Filed 12/29/20 Page 11 of 11 Document 38
